O’Donnell, J.,
dissenting.
{¶ 17} The conduct engaged in by respondent threatens the hard-working citizens in our state who are unwittingly exposed to identity theft and financial loss by a person in a position of trust. This type of individual is not fit to practice law and represent such citizens. It is the responsibility of this court to police the legal profession. Rather than readmit this respondent after a hiatus of only two years, I would impose an indefinite suspension, thereby making reentry conditioned on proven worthiness. Accordingly, I dissent.